department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date date org uil certified mail - return receipt requested last date for filing a petition with the tax_court dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code the internal revenue service’s recognition of your organization as an organization described in sec_501 is hereby revoked effective january 20xx you ate in agreement per signed form_6018 dated june 20zz we have made this determination for the following reasons c section you are not demonstrated that you have operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt purposes you have provided no information regarding your receipts expenditures or activities you have not established that you have operated exclusively for an exempt_purpose organizations described in ilr c as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals ptocesses etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service taxpayer_advocate telephone if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit year period ended explanation of items org 20xx legend org name of organization abc name of church exec dir name of executive director issue should the tax exempt status of org be revoked as of january 20xx for failing to maintain records and failing to file the annual form_990 facts internal_revenue_service records indicate that the org received its tax exempt status during october 19aa as an organization described under sec_501 and classified as a public charity under sec_509 and sec_170 as indicated by the executive director the purpose of the organization was to preserve the history of the american piano the types of services offered by the organization were giving piano lessons restoration of old and new instruments concert hall rental instrument building tuning and they also purchased and sold pianos in a statement provided by mr exec dir he indicated that due to the events of september 20tt the organization began to experience financial difficulties the org began to sell some of the pianos in its inventory in order to pay the rent and outstanding bills at the end of 20ww the organization’s landlord stated that if the organization vacated the premises they would not be liable for the balance of the lease the org tried to sell the remaining assets in order to pay back rent owed and the remainder of the bills mr exec dir indicated that space which the organization used to store some of its assets was auctioned off by xyz in order settle the outstanding liability between the two parties mr exec dir stated that the last two pianos a grand and a gs grand were given to address the organization did not provide any documentation to corroborate these statements in addition the organization was not able to provide any financial records to substantiate their activities for the 20vv and 20ww tax years the last form_990 filed by the organization was for the year ending december 20tt the organization had not filed a form_990 for the year ending december 20vv or a final return when the org closed on december 20ww law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit year period ended explanation of items 20xx org internal_revenue_code sec_6001 states that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe internal_revenue_code sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by form or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code revrul_59_95 1959_01_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayers position form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit year period ended explanation of items 20xx org mr exec dir has agreed to the revocation governments position in order to claim tax exempt status an organization must keep records sufficient to show specifically items of gross_income receipts and disbursements and show that it is entitled to the exemption as stated under sec_6001 the org failed to keep and provide records adequate to determine the full nature of its operations the organization was not able to provide any financial documents to substantiate the activities conducted during the 20vv and 20ww tax years if the organization did terminate at the end of 20ww they were unable to substantiate if the abc church did receive the two pianos in addition the org failed to file its annual form_990 for the tax years ending december 20vv and 20ww internal_revenue_code sec_6033 states that the exception to file is any organization other than a private_foundation as defined in sec_509 described in subparagraph c the gross_receipts of which in each taxable_year are normally not more than dollar_figure the organization does not meet this exception the total gross_receipts for and 20tt were dollar_figure dollar_figure and dollar_figure respectively the organization’s average gross_receipts for through 20tt are dollar_figure based on this information the organization was required to file a form_990 for the tax_year ending december 20vv although mr exec dir indicated that the organization ceased its operations at the end of december 20ww the organization failed to file a final form_990 or notify the internal_revenue_service of its termination revrul_59_95 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the internal_revenue_code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status using this revenue_ruling and sec_6001 as precedent it is the government’s position that the tax exempt status of the org under sec_501 of the internal_revenue_code should be revoked conclusion the tax exempt status of the org under sec_501 of the internal_revenue_code should be revoked because the organization has not established that it is observing conditions required for the continuation of exempt status such as filing annual forms information returns and failing to maintain or provide information that was requested from them by the internal_revenue_service the effective date of revocation is january 20xx the first day of the tax_year under examination please sign the form_6018 and return to the address notated on the front of the attached letter form 886-a rev department of the treasury - internal_revenue_service page -3-
